                                                r=-----_ ·- -----
                                                 ·t    · ,, 1\Y
                                                  DOCC'.\U__, f
UNITED STATES DISTRICT COURT                      ELLLTRU:, iCALLY FIL ED
SOUTHERN DISTRICT OF NEW YORK                     DOC#: _ _ _ _~--:---
KATHRYN FAY and IAN FAY,                          DATE FIU D: __/_tLul!..!L
individua lly and as the parents and
natural guardians of K.F., a minor,

                             Plaintiffs ,    19 Civ. 10098          (LLS)

               - against -                            ORDER

JUUL LABS, INC., ALTRIA GROUP, INC.,
PHILIP MORRIS USA, INC., and NEW
YORK SMOKE SHOP, INC.,

                             Defendant s.



     After due considera tion, it is ordered that:

     (1)   Plaintiff s' November 8, 2019 motion "to Remand This

Action to State Court and for Attorneys '   Fees" for lack of

jurisdicti on (Dkt. No. 10), which was brought in disregard of

this Court's individua l practice 2.A requiring a pre-motion

conferenc e before the making of such a motion, is dismissed

without prejudice and is regarded as a nullity, there being no

reason to waive that rule, and in this case such a pre-motion

conference might have been useful; and

     (2) All further action in this case is stayed until 14 days

after the United States Judicial Panel on Multidist rict

Litigation rules on plaintiff s' motion to vacate the condition al

transfer order filed in that Court on November 4, 2019, with




                                    -1-
respect to which that Court has already set a briefing schedule.

     So ordered.

Dated:    New York, New York
          November 14, 2019



                                      LOUIS L. STANTON
                                          U.S.D.J.




                                -2-
